NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JASSON A. YOUNG,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )            Case No. 2D15-1659
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 30, 2016.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


MORRIS, Judge.

             Jasson Young appeals the revocations of his probation and his resulting

prison sentences in four circuit court cases. We affirm without comment the revocations

and sentences, but we remand for correction of his written sentences in two cases.

             During the pendency of this appeal, Young's appellate counsel filed a

motion to correct sentencing error in case numbers 00-21009 and 01-2491 pursuant to
Florida Rule of Criminal Procedure 3.800(b), arguing that Young's sentences in those

two cases should be designated as youthful offender sentences because he was

originally sentenced as a youthful offender in those cases. See Yegge v. State, 88 So.

3d 1058, 1059-60 (Fla. 2d DCA 2012). In a timely order, the trial court granted the

motion, ordering that Young "is sentenced to 205.8 months in the Department of

Corrections as a Youthful Offender." However, the order lists only case number 00-

21009 and not case number 01-2491. Accordingly, we remand for the trial court to

grant Young's motion in case number 01-2491 and to enter amended sentences in both

case numbers 00-21009 and 01-2491 reflecting Young's youthful offender status.

             Affirmed; remanded.



CASANUEVA and SALARIO, JJ., Concur.




                                           -2-